Citation Nr: 0612961	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to nonservice-connected pension. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for peptic ulcer 
disease. 


REPRESENTATION

Appellant represented by:	Lane County Veterans Service 
Office


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 18, 1973, to 
November 13, 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  A rating 
decision of June 2003 denied entitlement to non-service-
connected pension.  A rating decision of February 2004 denied 
service connection for hepatitis C and peptic ulcer disease. 


FINDINGS OF FACT

1.  The veteran served a total of 27 days of active service 
during the wartime period of the Vietnam Era and was 
discharged for behavioral problems.

2.  The veteran has hepatitis C, which was not present in 
service, began many years following service and is not due to 
an in-service event, injury or disease.

3.  The veteran has peptic ulcer disease, which was not 
present in service, began many years following service and is 
not due to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, 
f), 3.2, 3.3 (2005).

2.  Hepatitis C was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

3.  Peptic ulcer disease was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The disposition of the issue of entitlement to non-service 
connection is based upon the operation of law.  As discussed 
below, the appellant did not have sufficient wartime service 
required under the law to be eligible for nonservice-
connected disability pension.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).  The RO has not 
provided the veteran with a VCAA notice regarding his claim 
for nonservice-connected pension. 

Because it has not been established that the appellant had 
sufficient wartime service, and because there is no 
additional and pertinent information to dispute the veteran's 
service dates, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1) (2005).  This issue 
hinges upon the threshold determination as to whether the 
appellant has sufficient wartime service, and in this regard 
the evidence of record has indicated that he does not have 
the requisite service.  The legal outcome is clearly dictated 
by the existing law regardless of any further notice the 
appellant might receive.  

Before assessing the merits of the service connection issues, 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice with respect to the veteran's claims for 
service connection was sent to him in August 2003, prior to 
the issuance of the rating decision currently on appeal.  
Accordingly, the AOJ has complied with the VCAA's notice 
requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2003 letter informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claims of service connection.  Pelegrini, 18 Vet. App. at 
121.  Also, the August 2003 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would obtain records in the custody of a Federal agency and 
that it would make reasonable attempts in assisting the 
appellant to obtain other records.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabiities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records and VA 
medical records.  The veteran provided the RO with medical 
records from G.L. Knecht, M.D., and Terry Cooperman, M.D., 
but has not indicated the presence of any outstanding private 
medical records or requested VA's assistance in obtaining 
private records.  VA has provided the veteran with a medical 
examination in furtherance of substantiating his claims. 

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war, or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability, or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term 'period of war' means the Spanish-American War, the 
Mexican border period, World War I, World War II, the Korean 
conflict, the Vietnam era, and the Persian Gulf War.  38 
U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Analysis

Nonservice-connected pension

The veteran contends that he is entitled to nonservice-
connected disability pension.  Service Department records 
indicate that he served on active duty from October 18, 1973, 
to November 13, 1973, for a total of 27 days.  There is no 
other period of service shown.  Although the veteran has 
served during a period of war, he did not serve 90 or more 
days. 

In sum, although the veteran's active service took place 
during a period of war, he did not serve long enough to 
qualify for nonservice-connected pension.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have sufficient active service during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension.

Service Connection:  Hepatitis C & Peptic Ulcer Disease

The record contains clear diagnoses of degenerative hepatitis 
C and peptic ulcer disease; however, the diagnoses of these 
disorders occurred in 1999, nearly 26 years after the 
veteran's discharge from service.  Treatment records from 
that period to present indicate that the veteran continues to 
suffer from these disorders.  The veteran claims that his 
current disabilities were incurred in service.  Specifically, 
the veteran claims that he was discharged for peptic ulcer 
disease (PUD) and contracted hepatitis C from an in-service 
blood transfusion.  

A thorough review of the veteran's personnel records reveals 
that he was discharged after 27 days in service due to 
behavioral problems.  Specifically, the Aptitude Board found 
that the veteran's apprehensiveness, lability, exaggerated 
dramatics, suggestibility and problems with histrionic 
behavior were so severe as to make it unlikely that he could 
adapt successfully to training or the service.  Accordingly, 
it was recommended that he be discharged as unsuitable for 
further training.  The veteran acknowledged this 
recommendation and was discharged from service.  

A review of the veteran's service medical records reveals no 
complaints or diagnoses of hepatitis C, PUD, or any 
indication of the veteran receiving a blood transfusion or 
other activity possibly leading to contraction of hepatitis 
C.  Moreover, a November 1973 treatment record reveals that 
the veteran had been examined and no defects had been noted 
that would have disqualified him for the performance of his 
duties or entitle him to disability benefits from service.  
That treatment note also states that the veteran had not 
suffered any injuries or illnesses during his period of 
active duty and advised the veteran that if he did not 
believe this statement to be correct that he could have a 
Medical Officer evaluate his claim.  The veteran indicated 
that he understood this statement and the evidence of record 
does not reveal that he disagreed therewith.  

Based on a thorough review of the record, it is clear that 
hepatitis C and PUD were not present in service, manifested 
many years thereafter, and are not otherwise shown to be 
related to service.  The veteran has stated that his 
disabilities were incurred in service.  Regarding his 
personal statements, the Board points out that, although a 
lay person is competent to testify as to observable symptoms, 
see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  There is no 
otherwise competent medical evidence present in the record 
that substantiates a nexus between the veteran's present 
diseases and service.  There is no evidence of in-service 
incurrence of these diseases.  The evidence is not so evenly 
balanced that there is doubt to any material issue and the 
preponderance of the evidence is against the claims.  


ORDER

Entitlement to nonservice-connected pension is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for peptic ulcer disease is 
denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


